department of the treasury internal_revenue_service washington d c date cc dom fs p si tl-n-707-97 uilc number release date internal_revenue_service national_office field_service_advice memorandum for district_counsel from deborah a butler assistant chief_counsel field service cc dom fs subject credit for increasing research this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend t year year year issues whether separation payments from an employer to its downsized employees constitute wages for purposes of internal_revenue_code code sec_3401 if the separation payments constitute wages for purposes of sec_3401 whether under the given facts the separation payments qualify for the credit_for_increasing_research_activities under sec_41 conclusion separation payments from an employer to its downsized employees constitute wages for purposes of sec_3401 under the given facts the separation payments qualify for the credit_for_increasing_research_activities under sec_41 facts in year through year t instituted various voluntary programs designed to reduce its workforce if an employee elected to participate in the program he would be entitled to receive a separation payment and would be required to sign a document releasing t from all future claims and actions the amount of the separation payment the employee was entitled to varied with the program but generally was based in part on the length of service and pay of the employee some of the programs also included some or all of the following benefits a special assistance payment career assistance for retraining career transition services and a transitional medical program the document which the employee was required to sign generally provided that the employee released t from any and all claims demands actions and liabilities including but not limited to any claims such as those under any federal or state law dealing with discrimination in employment on the basis of sex race national origin religion age or handicap which the employee had against t by reason of any act omission matter every cause or thing whatsoever occurring or arising prior to or on the date of signing the agreement the document also provided that the employee would never institute any charge of employment discrimination with any agency or any suit or action at law or in equity against t by reason of any claim he had relating to his employment with t several employees have taken the position that the amounts received under the voluntary program were damages paid_by t on account of personal injuries or sickness t withheld federal_insurance_contributions_act fica_taxes and federal withholding taxes from the separation payments many employees who elected to participate in the programs have filed lawsuits alleging that the separation payments are excludable from income under sec_104 and are not subject_to fica based on your incoming request we are assuming that for each employee who elected to participate in the program during the entire length of the employee’s employment with t including the final year of employment the employee performed only qualified_services law and analysis a taxpayer is allowed a credit against taxes for increasing research activities sec_41 in general the credit is an incremental credit equal to the sum of percent of the excess if any of the taxpayer's qualified_research_expenses for the taxable_year over the base_amount and percent of the taxpayer's basic_research_payments determined under sec_41 sec_41 the term qualified_research_expenses means the sum of in-house_research_expenses and contract_research_expenses paid_or_incurred by the taxpayer during the taxable_year in carrying on any trade_or_business sec_41 in-house_research_expenses means in part any wages paid_or_incurred to an employee for qualified_services performed by such employee sec_41 the term wages has the meaning given such term by sec_3401 sec_41 characterization of separation payment for purposes of sec_3401 except for specific exceptions not currently applicable wages is all remuneration for services performed by an employee for his employer sec_3401 to the extent the payment is for damages received by the employee on account of personal injuries or sickness the payment is not for services performed by an employee for his employer and is not wages sec_104 a several employees have taken the position that the amounts received under the voluntary program were damages paid_by t on account of personal injuries or sickness and therefore excludable from gross_income gross_income includes income from all sources derived sec_61 348_us_426 the definition of gross_income is broadly construed so as to give effect to congress' intent to tax all income comprehensively 336_us_28 the supreme court has long held that any funds or other accessions to wealth received by a taxpayer are considered gross_income unless the taxpayer can demonstrate that the accession fits into one of the specific exclusions created by other sections of the code congress intended through sec_61 and its statutory precursors to exert the full measure of its taxing power and to bring within the definition of income any accession to wealth 504_us_229 gross_income includes compensation_for services including severance_pay sec_1_61-2 consistent with this comprehensive definition of gross_income exclusions of income provided for in the code have been narrowly construed jacobson supra 100_tc_124 aff'd 25_f3d_1048 6th cir taxpayers claiming an exclusion from income bear the burden of proving that their claims fall within an exclusionary provision of the code 35_f3d_93 2d cir the code provides an exclusion_from_gross_income for damages received on account of personal injuries or sickness sec_104 during year through year sec_104 provided that gross_income does not include- the amount of any damages received whether by suit or agreement and whether as lump sums or as periodic_payments on account of personal injuries or sickness the term damages received whether by suit or agreement means an amount received through prosecution of a legal suit or action based upon tort or tort-type rights or through a settlement agreement entered into in lieu of such prosecution sec_1_104-1 to be excludable under sec_104 two requirements must be satisfied first the taxpayer must establish that the underlying cause of action giving rise to the recovery is based upon tort or tort-type rights second the taxpayer must show that the damages were received on account of personal injuries or sickness 515_us_323 to be excludable sec_104 the taxpayer must first be able to establish that the nature of the underlying cause of action giving rise to the recovery is based upon tort or tort-type rights schleier supra 98_tc_1 88_tc_834 aff'd without published opinion 845_f2d_1013 3d cir the claim must be a bona_fide claim but does not necessarily have to be sustainable or valid sodoma v commissioner tcmemo_1996_275 foster v commissioner tcmemo_1996_276 based on the facts provided none of the employees of t have established that there was an underlying cause of action based upon tort or tort-type rights which gave rise to the separation payment to be excludable under sec_104 the taxpayer must also be able to establish that the damages were received on account of personal injuries or sickness schleier supra the most important factor in determining whether a payment was made on account of personal_injury_or_sickness is the intent of the payor in making the payment 917_f2d_1033 7th sec_104 was amended by section of the small_business job protection act of section generally applies to amounts received after date accordingly any reference to sec_104 is to the statute in effect prior to date cir aff'g tcmemo_1989_149 349_f2d_610 10th cir aff'g tcmemo_1964_33 stocks t c pincite metzger t c pincite 76_tc_116 aff'd without published opinion 676_f2d_682 1st cir in determining the intent of the payor the language of the agreement is considered whitehead v commissioner tcmemo_1980_508 based on the terms of the agreement in the facts provided there is no indication t intended to make the separation payment to the employee on account of personal_injury_or_sickness the separation payment was not based upon tort or tort-type rights or for damages received on account of personal injuries or sickness accordingly the payment is not a payment of damages excluded from the definition of wages remuneration for services unless such remuneration is specifically excepted by statute constitutes wages even though at the time paid the relationship of employer and employee no longer exists between the person in whose employ the services are performed and the individual who performed them sec_31 a - a a payment made by an employer to an employee on account of involuntary separation_from_service constitutes wages regardless of whether the employer is legally bound by contract statute or otherwise to make such payments 32_fsupp2d_46 d conn court held that severance payments for involuntary separation which were based on a percentage of the employee’s pre-layoff salary and his length of time of employment were wages for fica tax purposes 366_fsupp_992 s d n y aff’d 493_f2d_1397 2d cir court held that severance payments made upon involuntary layoff are wages under sec_3401 sec_31_3401_a_-1 revrul_90_72 1990_2_cb_211 lump sum payments for involuntary separation made under employer plan do not qualify as supplemental unemployment benefits and were wages for purposes of fica federal_unemployment_tax_act futa and federal withholding income_tax revrul_74_252 1974_1_cb_287 involuntary separation_from_service payments were in the nature of dismissal payments and were wages for purposes of fica futa and income_tax_withholding revrul_73_166 1973_1_cb_411 lost pay to striking employee not re-employed after settlement of strike were dismissal payments subject_to fica futa and income_tax_withholding revrul_72_572 1972_2_cb_535 payment made in settlement of a discrimination claim brought by employee whose services were involuntarily terminated constituted wages for purposes of fica futa and income_tax_withholding revrul_71_408 1971_2_cb_340 dismissal payments made to employees whose services were terminated were wages for purposes of fica futa and federal_income_tax withholding see also h_r rept no 81st cong 1st sess c b s rep no 81st cong 2d sess c b dismissal payment which is any payment made by an employer on account of involuntary separation of the employee from the service of the employer will constitute wages regardless of whether the employer is legally required to make such payment in general a payment made by an employer to an employee on account of involuntary separation_from_service is wages because it is a benefit derived from the employment relationship it is designed to cushion the impact of an employee’s loss of employment similarly a payment made by an employer to an employee on account of voluntary separation is generally wages because it is a benefit derived from the employment relationship in associated elec coop inc v united_states aftr2d ct fed cl under a voluntary early-out program employees received a one-time severance payment equal to one month’s earnings for each full year of employment with the employer plus a supplemental cash payment equal to twelve months’ earnings extended health and related insurance coverage were also provided in determining if the payments were wages subject_to fica the court considered whether the payment arose out of the employment relationship in making this determination it examined the program’s eligibility requirements and the method of computing the severance payment because the factors indicated that the payment arose out of the employment relationship the severance payments were wages and therefore subject_to fica it is our position that to the extent a separation payment arises out of the employment relationship it is wages for purposes of sec_3401 under the facts presented the amount of separation payment the employee was entitled to varied with the program but generally was based in part on the length of service and pay of the employee thus it is our opinion that the payment arose out of the employment relationship and that the severance payment is wages for purposes of sec_3401 under the programs certain of the benefits provided may be excludable from wages under sec_3401 to the extent that they are working condition fringes under sec_132 see sec_3401 under sec_132 the term working_condition_fringe means property or services provided to an employee of the employer to the extent that if the employee paid for such property or services such payment would be allowable as a deduction under sec_162 or sec_167 revrul_92_69 1992_2_cb_51 holds that under certain circumstances described in the ruling employer-provided outplacement services may be excluded from gross_income as a working_condition_fringe and therefore excluded from wages for income_tax_withholding purposes in addition certain of the benefits provided ie the medical coverage may be excludable from wages as employer-provided coverage under an accident_or_health_plan sec_106 this position is consistent with the treatment of retirement payments the service has consistently held retirement payments to be wages subject_to income_tax_withholding unless the payments are made from a qualified_plan or are taxable as an annuity see sec_31_3401_a_-1 revrul_82_176 1982_2_cb_223 revrul_77_25 1977_1_cb_301 revrul_65_276 1965_2_cb_386 this position is also consistent with the treatment of separation payments for purposes of fica and futa fica and futa taxes apply to wages which are defined in the fica and futa as all remuneration for employment unless specifically excepted see sec_3121 and sec_3306 employment for fica purposes is any service of whatever nature performed by an employee for the person employing him sec_3121 a similar definition of employment for futa purposes is contained in sec_3306 thus similar to sec_3401 for fica and futa purposes wages is all remuneration for services performed by an employee for his employer under fica a payment need not be in return for actual services performed in order to be wages the definitions of wages and employment used in the fica provisions originated in the social_security act of pub_l_no 49_stat_620 and have been retained since then essentially unchanged wages under the social_security act of has been interpreted to be broadly defined as all remuneration for employment unless specifically excepted 327_us_358 back pay awarded under the national labor relations act to an employee who had been wrongfully discharged constituted wages under the social_security act of 164_f3d_1015 6th cir remuneration for employment included back pay and front pay compensation in the employer-employer relationship for which no actual services were performed 64_f3d_245 6th cir proceeds from liquidation of supplemental unemployment_benefit_trust fund that were distributed to participants in amounts based on length of service of each participant were wages for fica tax purposes 25_f3d_662 8th cir proceeds from the sale of a company which were distributed to the company's employees in amounts based on years_of_service and salary were wages for fica tax purposes sta of baltimore-ila container royalty fund v united 621_fsupp_1567 d md aff'd 804_f2d_296 4th cir distributions to members of union who performed prior service to compensate them for loss of employment because of containerization were wages for fica tax purposes the analysis of fica and futa in these rulings reflects prior_law which provided an exception from fica and futa for certain retirement payments under fica in determining whether a payment is wages the criteria used to determine the amount of the payment is important 151_f3d_855 8th cir class members’ employment relationship for which compensation was paid was factored into both components of the settlement award 122_f3d_204 4th cir method used to calculate the awards supported the view that the settlement payments were properly characterized as wages sheet metal workers supra lane processing trust supra sta container royalty fund supra under the facts presented the criteria used by t to determine the amount of the separation payment is indicative of wages because the amount of the payment was calculated based on the employee’s length of service with t and salary at the time of separation the revenue rulings concerning whether payments for relinquishment of a contractual right or entitlement are wages are inapplicable to t’s payments made under the programs in revrul_58_301 1958_1_cb_23 a lump sum payment was made to an employee as consideration for the cancellation of his employment contract because he was relinquishing a contractual right or entitlement the payment was not subject_to employment_taxes in contrast in revrul_75_44 1975_1_cb_15 a lump sum payment was made to an employee for the employee’s agreeing to refrain from asserting a previously acquired right because the right was derived from the employee’s past performance of services the payment was subject_to employment_taxes see also associated elec coop inc v united_states aftr2d ct fed cl under the facts presented the employee was not relinquishing a contractual right or entitlement rather the payment was based on the employment relationship and are wages under sec_3401 payment for qualified_services the term qualified_research_expenses means the sum of in-house_research_expenses and contract_research_expenses paid_or_incurred by the taxpayer during the taxable_year in carrying on any trade_or_business sec_41 in-house_research_expenses means in part any wages paid_or_incurred to an employee for qualified_services performed by such employee sec_41 the term wages has the meaning given such term by sec_3401 sec_41 as determined above the separation payments constitute wages sec_41 sec_41 provides that qualified_services means services consisting of i engaging in qualified_research or ii engaging in the direct supervision or direct support of research activities which constitute qualified_research if substantially_all of the services performed by an individual for the taxpayer during the taxable_year consists of services meeting the requirements of clause i or ii the term qualified_services means all of the services performed by such individual for the taxpayer during the taxable_year based on your incoming request we are assuming that for each employee who elected to participate in the program during the entire length of the employee’s employment with t including the final year of employment the employee performed only qualified_services accordingly the separation payments constitute qualified_research_expenses paid_or_incurred by t for in-house research to the extent an employee did not perform qualified_services however the separation payments will not constitute in-house_research_expenses see sec_1_41-2 which provides in general wages paid to or incurred for an employee constitute in- house research expenses only to the extent the wages were paid_or_incurred for qualified_services performed by the employee if an employee has performed both qualified_services and nonqualified services only the_amount_of_wages allocated to the performance of qualified_services constitutes an in-house research expense in the absence of another method of allocation that the taxpayer can demonstrate to be more appropriate the amount of in-house research expense shall be determined by multiplying the total amount of wages paid to or incurred for the employee during the taxable_year by the ratio of the total time actually spent by the employee in the performance of qualified_services for the taxpayer to the total time spent by the employee in the performance of all services for the taxpayer during the taxable_year accordingly the extent to which the services performed by t’s employees are qualified_services under sec_41 should be verified case development hazards and other considerations given the broad definition of wages the statutory language of sec_41 provides no basis for differentiating between a payment which satisfies the definition of wages and is paid to an employee who performed qualified_services thereby qualifying the payment as an in-house research expense and a payment which satisfies the definition of wages and is paid to an employee who has only performed qualified_services but does not qualify as an in-house research expense as discussed above the separation payments are considered wages because they are a benefit derived from the employment relationship a nexus which is sufficiently strong so as to require the payments to be characterized as remuneration for services for withholding fica and futa_tax purposes thus once a determination has been made that the payments are wages ie that they are derived from the employment relationship they must be remuneration for the services provided under the facts presented the services provided were all qualified_services in support of the position that the separation payment is not paid for qualified_services it is argued that the separation payment is not compensatory in nature because the payment was not made at the time the services were performed an employee who is subsequently rehired may be required to pay back the separation pay the employee could elect to forgo the separation pay in favor of the substantial equivalent of early retirement and the separation payment was made for agreeing to terminate the employment relationship the statute does not require that the payment be compensatory in nature rather it only requires that the payment be wages paid for qualified_services an argument that the payment must be compensatory in nature to the extent it encompasses a different requirement than that the payment constitutes wages cannot be supported by the statutory language once a determination is made that there is a sufficiently strong nexus between the payment and the employment relationship so as to require the payments to be characterized as remuneration for services any argument that the separation payments were not for services would be inconsistent it is our opinion that to the extent the separation payment constitutes wages as defined by sec_3401 the sole remaining issue is whether the services provided were qualified_services the holdings in 98_tc_232 and sun microsystems inc v commissioner tcmemo_1995_69 are consistent with the position taken in this field_service_advice one of the issues before the court in apple computer inc supra was whether the excess of the fair_market_value of an option on the exercise date over the option_price spread was wages under sec_44f the predecessor to sec_41 the parties agreed that the services performed by the employees were qualified_services and that the spreads constituted wages apple computer inc t c pincite the commissioner argued that based on the legislative_history congress did not intend to include the spreads in the definition of wages the court noted that at the time congress enacted the credit for increasing research spreads constituted compensation_for services because the spreads were wages under sec_3401 the spreads were wages for purposes of the research_credit the court also noted that it would interpret sec_41 but would not redraft it apple computer inc t c pincite t has filed several protective claims for fica_taxes paid with respect to the separation payments t’s filing of protective claims does not alter the analysis set forth above to the extent the separation payments are characterized as wages under sec_41 and the wages were paid for qualified_services under sec_41 the separation payments are in-house_research_expenses under sec_41 please call if you have any further questions by melissa c liquerman senior technician reviewer passthroughs special industries branch field service division
